UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


         against
                                                      CRIMINAL ACTION NO.: 20 Mag. 2386 (UA)
ISAAC ABERGEL,
                                                                SCHEDULING ORDER
                                Defendant.




SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Monday, March 9, 2020 at 9:30 am.

         At the above date and time, Parties are directed to call Chambers at (212) 805-0214

jointly. All counsel who intend to speak during the call must use a landline or phone with

equivalent quality.


Dated:             New York, New York
                   March 3, 2020

                                                  SO ORDERED



                                                  _________________________
                                                  SARAH L. CAVE
                                                  United States Magistrate Judge
